          Case 2:20-cv-00503-JAT Document 1 Filed 03/10/20 Page 1 of 18


 1 IJH LAW
   Ignacio J. Hiraldo
 2 (pro hac vice)
   1200 Brickell Ave
 3 Suite 1950
   Miami, FL 33131
 4 Email: ijhiraldo@ijhlaw.com
   Telephone: 786.469.4496
 5
   EISENBAND LAW, P.A.
 6 Michael Eisenband, Esq.
   (pro hac vice to be filed)
 7 515  E. Las Olas Boulevard, Suite 120
   Ft. Lauderdale, Florida 33301
 8 Telephone: (954) 533-4092
   Email: meisenband@Eisenbandlaw.com
 9
     Attorneys for Plaintiff
10

11                              UNITED STATES DISTRICT COURT
                                    DISTRICT OF ARIZONA
12

13    Ricci Saliba, individually and on behalf of all     Case No.
      others similarly situated,
14                                                        CLASS ACTION COMPLAINT
              Plaintiff,
15                                                        (JURY TRIAL DEMANDED)
     v.
16
      KS Statebank Corporation,
17
                  Defendant.
18

19

20           Plaintiff Ricci Saliba brings this class action against Defendant KS Statebank
21
     Corporation (“Defendant”), and alleges as follows upon personal knowledge as to herself
22
     and her own acts and experiences, and, as to all other matters, upon information and belief,
23

24   including investigation conducted by her attorneys.

25                                   NATURE OF THE ACTION
26
             1.       This is a putative class action under the Telephone Consumer Protection Act,
27
     47 U.S.C. § 227 et seq., (“TCPA”), arising from Defendant’s knowing and willful violations
28

                                      CLASS ACTION COMPLAINT
           Case 2:20-cv-00503-JAT Document 1 Filed 03/10/20 Page 2 of 18


 1   of the TCPA.
 2
               2.     Defendant is a bank with six branches throughout Kansas and one in Phoenix,
 3
     Arizona. 1 Defendant also has Mortgage Origination Offices throughout the country
 4

 5   including Kansas, Minnesota, Arizona and Missouri. 2

 6             3.     As part of its business, Defendant engages in unsolicited telemarketing
 7   directed towards prospective customers with no regard for consumers’ privacy rights.
 8
               4.     Defendant’s telemarketing consists of automated text messages to consumers
 9

10
     soliciting them to purchase its goods and/or services.

11             5.     Upon information and belief, Defendant caused thousands of text messages
12   to be sent to the cellular telephones of Plaintiff and Class Members, causing them injuries,
13
     including invasion of their privacy, aggravation, annoyance, intrusion on seclusion,
14
     trespass, and conversion.
15

16             6.     Through this action, Plaintiffs seek injunctive relief to halt Defendant’s illegal
17   conduct. Plaintiff also seeks statutory damages on behalf of herself and Class Members, as
18
     defined below, and any other available legal or equitable remedies resulting from the illegal
19
     actions of Defendant.
20

21                                   JURISDICTION AND VENUE
22             7.     Jurisdiction is proper under 28 U.S.C. § 1331 as Plaintiff alleges violations of
23
     a federal statute. Jurisdiction is also proper under 28 U.S.C. § 1332(d)(2) because Plaintiffs
24
     allege a national class, which will result in at least one Class member belonging to a
25

26

27   1
         See https://www.ksstate.bank/about-us/ (last accessed 2/28/2020)
28   2
         Id.

                                                  1
                                       CLASS ACTION COMPLAINT
        Case 2:20-cv-00503-JAT Document 1 Filed 03/10/20 Page 3 of 18


 1   different state than Defendant. Plaintiffs seek up to $1,500.00 in damages for each call in
 2
     violation of the TCPA, which, when aggregated among a proposed class numbering in the
 3
     tens of thousands, or more, exceeds the $5,000,000.00 threshold for federal court
 4

 5   jurisdiction under the Class Action Fairness Act (“CAFA”).

 6          8.     Venue is proper in the United States District Court for the District of Arizona
 7   pursuant to 28 U.S.C. §§ 1391(b) and (c) because Defendant is deemed to reside in any
 8
     judicial district in which it is subject to the court’s personal jurisdiction, and because
 9

10
     Defendant provides and markets its services within this district thereby establishing

11   sufficient contacts to subject it to personal jurisdiction.
12                                              PARTIES
13
            9.     Plaintiff is a natural person who, at all times relevant to this action, was a
14
     citizen of the state of Arizona.
15

16          10.    Defendant is a Kansas corporation with its principal address at 1010 Westloop
17   PL. Manhattan, Kansas 66502-2836. Defendant directs, markets, and provides business
18
     activities throughout the State of Arizona. Defendant maintains a Phoenix Branch location
19
     at 5110 North Central Avenue, AZ 85012 and Loan Production Offices at 9237 East Via de
20

21   Ventura, Suite 210, Scottsdale, AZ 85258 and 16430 North Scottsdale Road, Suite 117,
22   Scottsdale, AZ 85254.
23
                                               THE TCPA
24
            11.    The TCPA prohibits: (1) any person from calling a cellular telephone number;
25

26   (2) using an automatic telephone dialing system or an artificial or prerecorded voice; (3)
27   without the recipient’s prior express consent. 47 U.S.C. § 227(b)(1)(A).
28
            12.    The TCPA further prohibits: (1) any person from initiating a call to any
                                                2
                                     CLASS ACTION COMPLAINT
        Case 2:20-cv-00503-JAT Document 1 Filed 03/10/20 Page 4 of 18


 1   residential telephone line; (2) using an artificial or prerecorded voice; (3) without the
 2
     recipient’s prior express consent. 47 U.S.C. § 227(b)(1)(B).
 3
            13.    The TCPA exists to prevent communications like the ones described within
 4

 5   this Complaint. See Mims v. Arrow Fin. Servs., LLC, 132 S. Ct. 740, 744 (2012).

 6          14.    In an action under the TCPA, a plaintiff must show only that the defendant
 7   “called a number assigned to a cellular telephone service using an automatic dialing system
 8
     or prerecorded voice.” Breslow v. Wells Fargo Bank, N.A., 857 F. Supp. 2d 1316, 1319
 9

10
     (S.D. Fla. 2012), aff'd, 755 F.3d 1265 (11th Cir. 2014).

11          15.    The Federal Communications Commission (“FCC”) is empowered to issue
12   rules and regulations implementing the TCPA. According to the FCC’s findings, calls in
13
     violation of the TCPA are prohibited because, as Congress found, automated or prerecorded
14
     telephone calls are a greater nuisance and invasion of privacy than live solicitation calls,
15

16   and such calls can be costly and inconvenient. The FCC also recognized that wireless
17   customers are charged for incoming calls whether they pay in advance or after the minutes
18
     are used.
19
            16.    In 2012, the FCC issued an order further restricting automated telemarketing
20

21   calls, requiring “prior express written consent” for such calls. See In the Matter of Rules &
22   Regulations Implementing the Tel. Consumer Prot. Act of 1991, 27 F.C.C.R. 1830, 1838 ¶
23
     20 (Feb. 15, 2012) (emphasis supplied).
24
            17.    To obtain express written consent for telemarketing calls, a defendant must
25

26   establish that it secured the plaintiff’s signature in a form that gives the plaintiff a “‘clear
27   and conspicuous disclosure’ of the consequences of providing the requested consent….and
28
     [the plaintiff] having received this information, agrees unambiguously to receive such calls
                                               3
                                    CLASS ACTION COMPLAINT
        Case 2:20-cv-00503-JAT Document 1 Filed 03/10/20 Page 5 of 18


 1   at a telephone number the [plaintiff] designates.” In re Rules & Regulations Implementing
 2
     the Tel. Consumer Prot. Act of 1991, 27 F.C.C.R. 1830, 1837 ¶ 18, 1838 ¶ 20, 1844 ¶ 33,
 3
     1857 ¶ 66, 1858 ¶ 71 (F.C.C. Feb. 15, 2012).
 4

 5          18.    The TCPA regulations promulgated by the FCC define “telemarketing” as

 6   “the initiation of a telephone call or message for the purpose of encouraging the purchase
 7   or rental of, or investment in, property, goods, or services.” 47 C.F.R. § 64.1200(f)(12). In
 8
     determining whether a communication constitutes telemarketing, a court must evaluate the
 9

10
     ultimate purpose of the communication. See Golan v. Veritas Entm't, LLC, 788 F.3d 814,

11   820 (8th Cir. 2015).
12          19.    “Neither the TCPA nor its implementing regulations ‘require an explicit
13
     mention of a good, product, or service’ where the implication of an improper purpose is
14
     ‘clear from the context.’” Id. (citing Chesbro v. Best Buy Stores, L.P., 705 F.3d 913, 918
15

16   (9th Cir. 2012)).
17          20.    “‘Telemarketing’ occurs when the context of a call indicates that it was
18
     initiated and transmitted to a person for the purpose of promoting property, goods, or
19
     services.” Golan, 788 F.3d at 820 (citing 47 C.F.R. § 64.1200(a)(2)(iii) & 47 C.F.R. §
20

21   64.1200(f)(12)); In re Rules and Regulations Implementing the Telephone Consumer
22   Protection Act of 1991, 18 F.C.C. Rcd at 14098 ¶ 141, 2003 WL 21517853, at *49).
23
            21.    The FCC has explained that calls motivated in part by the intent to sell
24
     property, goods, or services are considered telemarketing under the TCPA. See In re Rules
25

26   and Regulations Implementing the Telephone Consumer Protection Act of 1991, 18 FCC
27   Rcd. 14014, ¶¶ 139-142 (2003). This is true whether call recipients are encouraged to
28
     purchase, rent, or invest in property, goods, or services during the call or in the future. Id.
                                               4
                                    CLASS ACTION COMPLAINT
        Case 2:20-cv-00503-JAT Document 1 Filed 03/10/20 Page 6 of 18


 1          22.    In other words, offers “that are part of an overall marketing campaign to sell
 2
     property, goods, or services constitute” telemarketing under the TCPA. See In re Rules and
 3
     Regulations Implementing the Telephone Consumer Protection Act of 1991, 18 FCC Rcd.
 4

 5   14014, ¶ 136 (2003).

 6          23.    If a call is not deemed telemarketing, a defendant must nevertheless
 7   demonstrate that it obtained the plaintiff’s prior express consent. See In the Matter of Rules
 8
     and Regulations Implementing the Tel. Consumer Prot. Act of 1991, 30 FCC Rcd. 7961,
 9

10
     7991-92 (2015) (requiring express consent “for non-telemarketing and non-advertising

11   calls”).
12                                             FACTS
13
            24.    On or about October 18, 2019, October 25, 2019, November 2, 2019
14
     November 8, 2019, November 9, 2019, November 14, 2019, November 23, 2019,
15

16   November 30, 2019, December 5, 2019, December 13, 2019, December 23, 2019, January
17   1, 2020, January 8, 2020, January 15, 2020 and January 16, 2020, Defendant caused the
18
     following automated text messages to be transmitted to Plaintiff’s cellular telephone number
19
     ending in 8025 (“8025 Number”):
20

21

22

23

24

25

26

27

28

                                               5
                                    CLASS ACTION COMPLAINT
     Case 2:20-cv-00503-JAT Document 1 Filed 03/10/20 Page 7 of 18


 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                       6
                            CLASS ACTION COMPLAINT
     Case 2:20-cv-00503-JAT Document 1 Filed 03/10/20 Page 8 of 18


 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                       7
                            CLASS ACTION COMPLAINT
         Case 2:20-cv-00503-JAT Document 1 Filed 03/10/20 Page 9 of 18


 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12
                                                                                     3
13

14          25.    Plaintiff is the subscriber and/or sole user of the 8025 number.
15          26.    Defendant’s text messages constitute telemarketing/advertising because they
16
     promote Defendants business, goods and services.
17
            27.    Specifically, the text messages promote Defendant’s mortgage origination
18

19   and mortgage financing business.
20          28.    Upon information and belief, Defendant obtains a financial benefit from
21
     selling its goods and services including mortgage loans.
22
            29.    Plaintiff received the subject text messages within this judicial district and,
23

24   therefore, Defendants violation of the TCPA occurred within this district.
25

26
     3
      Plaintiff has redacted the personal email address, direct phone number and license information
27   of Defendant’s employee.
28

                                                8
                                     CLASS ACTION COMPLAINT
       Case 2:20-cv-00503-JAT Document 1 Filed 03/10/20 Page 10 of 18


 1          30.    Upon information and belief, Defendant caused similar text messages to be
 2
     sent to individuals residing within this judicial district.
 3
            31.    At no point in time did Plaintiff provide Defendant with her express consent
 4

 5   to be contacted by text messages using an ATDS.

 6          32.    The number used by Defendant (623-526-8414) is known as a “long code,” a
 7   standard 10-digit phone number that enabled Defendant to send SMS text messages en
 8
     masse, while deceiving recipients into believing that the message was personalized and sent
 9

10
     from a telephone number operated by an individual.

11          33.    Long codes work as follows: Private companies known as SMS gateway
12   providers have contractual arrangements with mobile carriers to transmit two-way SMS
13
     traffic. These SMS gateway providers send and receive SMS traffic to and from the mobile
14
     phone networks' SMS centers, which are responsible for relaying those messages to the
15

16   intended mobile phone. This allows for the transmission of a large number of SMS messages
17   to and from a long code.
18
            34.    The impersonal and generic nature of Defendant’s text messages,
19
     demonstrates that Defendant utilized an ATDS in transmitting the messages.
20

21          35.    To send the text messages, Defendant used a messaging platform (the
22   “Platform”) that permitted Defendant to transmit thousands of automated text messages
23
     without any human involvement.
24
            36.    The Platform has the capacity to store telephone numbers.
25

26          37.    The Platform has the capacity to generate sequential numbers.
27          38.    The Platform has the capacity to dial numbers in sequential order.
28
            39.    The Platform has the capacity to dial numbers from a list of numbers.
                                                9
                                     CLASS ACTION COMPLAINT
       Case 2:20-cv-00503-JAT Document 1 Filed 03/10/20 Page 11 of 18


 1          40.    The Platform has the capacity to dial numbers without human intervention.
 2
            41.    The Platform has the capacity to schedule the time and date for future
 3
     transmission of text messages.
 4

 5          42.    To transmit the messages at issue, the Platform automatically executed the

 6   following steps:
 7                      (1) The Platform retrieved each telephone number from a list of
 8
                           numbers in the sequential order the numbers were listed;
 9

10                      (2) The Platform then generated each number in the sequential order

11                         listed and combined each number with the content of Defendant’s
12
                           messages to create “packets” consisting of one telephone number and
13
                           the message content;
14

15                      (3) Each packet was then transmitted in the sequential order listed to an

16                         SMS aggregator, which acts an intermediary between the Platform,
17
                           mobile carriers (e.g. AT&T), and consumers.
18
                        (4) Upon receipt of each packet, the SMS aggregator transmitted each
19

20                         packet – automatically and with no human intervention – to the

21                         respective mobile carrier for the telephone number, again in the
22
                           sequential order listed by Defendant. Each mobile carrier then sent
23
                           the message to its customer’s mobile telephone.
24

25          43.    The above execution of Defendants’ instructions occurred seamlessly, with

26   no human intervention, and almost instantaneously. Indeed, the Platform is capable of
27
     transmitting thousands of text messages following the above steps in minutes, if not less.
28

                                               10
                                    CLASS ACTION COMPLAINT
       Case 2:20-cv-00503-JAT Document 1 Filed 03/10/20 Page 12 of 18


 1          44.    The following graphic summarizes the above steps and demonstrates that the
 2
     dialing of the text messages at issue was done by the Platform automatically and without
 3
     any human intervention:
 4

 5

 6

 7

 8

 9

10

11          45.    Defendant’s unsolicited text messages caused Plaintiff actual harm.

12   Specifically, Plaintiff estimates that she wasted at least ten seconds reviewing each of
13   Defendant’s unwanted messages.
14
            46.    Plaintiff was at home when she received many of these messages, which
15

16
     resulted in her phone vibrating and a disturbance of the domestic peace of Plaintiff’s home.

17          47.    Furthermore, Defendant’s text messages took up memory space on Plaintiff’s
18   cellular telephone, with each message taking up approximately 190 bytes. The cumulative
19
     effect of unsolicited text messages like Defendants’ poses a real risk of ultimately rendering
20
     the phone unusable for text messaging purposes as a result of the phone’s memory being
21

22   taken up.
23          48.    Defendant’s text messages also caused the depletion of Plaintiff’s cellular
24
     telephone battery. The battery used to power Plaintiff’s cellular telephone can only be
25
     recharged a limited number of times before the battery’s voltage begins to decrease, causing
26

27   the cellular phone to turn off completely, without warning, if the battery drops below the
28   minimum voltage needed to safely power Plaintiff’s cellular telephone.
                                               11
                                    CLASS ACTION COMPLAINT
       Case 2:20-cv-00503-JAT Document 1 Filed 03/10/20 Page 13 of 18


 1          49.      Defendant’s unsolicited text messages caused Plaintiff additional harm,
 2
     including invasion of privacy, aggravation, annoyance, intrusion on seclusion, trespass, and
 3
     conversion. Defendant’s calls also inconvenienced Plaintiff and caused disruption to her
 4

 5   daily life.

 6                                      CLASS ALLEGATIONS
 7
                   PROPOSED CLASS
 8

 9          50.      Plaintiff brings this case as a class action pursuant to Fed. R. Civ. P. 23, on

10   behalf of herself and all others similarly situated.
11
            51.      Plaintiff brings this case on behalf of the below defined Class:
12

13                         All persons within the United States who, within the
                           four years prior to the filing of this Complaint, were
14                         sent a text message using the same type of equipment
                           used to text message Plaintiff, from Defendant or
15
                           anyone on Defendant’s behalf, to said person’s cellular
16                         telephone number.

17
            52.      Plaintiffs reserve the right to modify the Class definitions as warranted as facts
18
     are learned in further investigation and discovery.
19

20          53.      Defendant and its employees or agents are excluded from the Class. Plaintiffs
21   do not know the number of members in the Class but believes the members of the Class
22
     number in the several thousands, if not more.
23
                   NUMEROSITY
24

25          54.      Upon information and belief, Defendant has placed calls to telephone
26   numbers belonging to thousands of consumers throughout the United States without their
27
     prior express consent. The members of the Classes, therefore, are believed to be so
28

                                                 12
                                      CLASS ACTION COMPLAINT
       Case 2:20-cv-00503-JAT Document 1 Filed 03/10/20 Page 14 of 18


 1   numerous that joinder of all members is impracticable.
 2
            55.     The exact number and identities of the members of the Classes are unknown
 3
     at this time and can be ascertained only through discovery. Identification of the members
 4

 5   of the Classes is a matter capable of ministerial determination from Defendants’ call records.

 6                COMMON QUESTIONS OF LAW AND FACT
 7          56.     There are numerous questions of law and fact common to the Classes which
 8
     predominate over any questions affecting only individual members of the Classes. Among
 9

10
     the questions of law and fact common to the Classes are:

11                      (1) Whether Defendant made non-emergency calls to Plaintiffs and the

12                         Class members’ cellular or residential telephones using an ATDS;
13
                        (2) Whether Defendant can meet their burden of showing that they
14
                           obtained prior express written consent to make such calls;
15

16                      (3) Whether Defendant’s conduct was knowing and willful;

17                      (4) Whether Defendant is liable for damages, and the amount of such
18
                           damages; and
19
                        (5) Whether Defendant should be enjoined from such conduct in the
20

21                         future.
22          57.     The common questions in this case are capable of having common answers.
23
     If Plaintiff’s claims that Defendant routinely transmits text messages to cellular telephone
24
     numbers is accurate, Plaintiffs and the Class members will have identical claims capable of
25

26   being efficiently adjudicated and administered in this case.
27                TYPICALITY
28
            58.     Plaintiffs’ claims are typical of the claims of the members of the Classes, as
                                                13
                                     CLASS ACTION COMPLAINT
       Case 2:20-cv-00503-JAT Document 1 Filed 03/10/20 Page 15 of 18


 1   they are all based on the same factual and legal theories.
 2
                  PROTECTING THE INTERESTS OF THE CLASS MEMBERS
 3
            59.     Plaintiff is a representative who will fully and adequately assert and protect
 4

 5   the interests of the Class and has retained competent counsel. Accordingly, Plaintiff are

 6   adequate representative and will fairly and adequately protect the interests of the Class.
 7                 SUPERIORITY
 8
            60.     A class action is superior to all other available methods for the fair and
 9

10
     efficient adjudication of this lawsuit, because individual litigation of the claims of all

11   members of the Class is economically unfeasible and procedurally impracticable. While the
12   aggregate damages sustained by the Class are in the millions of dollars, the individual
13
     damages incurred by each member of the Class resulting from Defendant’s wrongful
14
     conduct are too small to warrant the expense of individual lawsuits. The likelihood of
15

16   individual Class members prosecuting their own separate claims is remote, and, even if
17   every member of the Class could afford individual litigation, the court system would be
18
     unduly burdened by individual litigation of such cases.
19
            61.     The prosecution of separate actions by members of the Class would create a
20

21   risk of establishing inconsistent rulings and/or incompatible standards of conduct for
22   Defendant. For example, one court might enjoin Defendant from performing the challenged
23
     acts, whereas another may not. Additionally, individual actions may be dispositive of the
24
     interests of the Class, although certain class members are not parties to such actions.
25

26                                            COUNT I
                               Violation of the TCPA, 47 U.S.C. § 227
27                              (On Behalf of Plaintiff and the Class)
28          62.     Plaintiff re-alleges and incorporates the foregoing allegations as if fully set
                                               14
                                    CLASS ACTION COMPLAINT
       Case 2:20-cv-00503-JAT Document 1 Filed 03/10/20 Page 16 of 18


 1   forth herein.
 2
            63.      It is a violation of the TCPA to make “any call (other than a call made for
 3
     emergency purposes or made with the prior express consent of the called party) using any
 4

 5   automatic telephone dialing system … to any telephone number assigned to a … cellular

 6   telephone service ….” 47 U.S.C. § 227(b)(1)(A)(iii).
 7          64.      The TCPA defines an “automatic telephone dialing system” (hereinafter
 8
     “ATDS”) as “equipment which has the capacity – (A) to store or produce telephone numbers
 9

10
     to be called, using a random or sequential number generator; and (B) to dial such numbers.”

11   Id. at § 227(a)(1).
12          65.      Defendant – or third parties directed by Defendant – used equipment having
13
     the capacity to store telephone numbers, using a random or sequential generator, and to
14
     dial such
15

16   numbers and/or to dial numbers from a list automatically, without human intervention, to
17
     make non-emergency telephone calls to the cellular telephones of Plaintiff and the other
18
     members of the Class.
19

20          66.      These calls were made without regard to whether Defendant had first obtained

21   express permission from the called party to make such calls. In fact, Defendant did not have
22
     prior express consent to call the cell phones of Plaintiff and the other members of the
23
     putative Class when its calls were made.
24

25          67.      Defendant violated § 227(b)(1)(A)(iii) of the TCPA by using an automatic

26   telephone dialing system to make non-emergency telephone calls to the cell phones of
27
     Plaintiff and the other members of the putative Class without their prior express consent.
28

                                                15
                                     CLASS ACTION COMPLAINT
       Case 2:20-cv-00503-JAT Document 1 Filed 03/10/20 Page 17 of 18


 1          68.    As a result of Defendant’s conduct and pursuant to § 227(b)(3) of the TCPA,
 2
     Plaintiff and the other members of the putative Class were harmed and are each entitled to
 3
     a minimum of $500.00 in damages for each violation. Plaintiff and the class are also entitled
 4

 5   to an injunction against future calls.

 6                                     PRAYER FOR RELIEF
 7          WHEREFORE, Plaintiff Ricci Saliba, individually and on behalf of the other
 8
     members of the Class, pray for the following relief:
 9

10
            a.     A declaration that Defendant’s practices described herein violate the

11   Telephone Consumer Protection Act, 47 U.S.C. § 227;
12          b.     A declaration that Defendant’s violations of the Telephone Consumer
13
     Protection Act, 47 U.S.C. § 227, were willful and knowing;
14
            c.     An injunction prohibiting Defendant from calling telephone numbers
15

16   assigned to cellular or residential telephones using an ATDS without the prior express
17   consent of the called party;
18
            d.     An award of actual, statutory damages, and/or trebled statutory damages; and
19
            e.     Such further and other relief the Court deems reasonable and just.
20

21                                            JURY DEMAND
22           Plaintiff and Class Members hereby demand a trial by jury.
23
                            DOCUMENT PRESERVATION DEMAND
24
            Plaintiffs demand that Defendant take affirmative steps to preserve all records, lists,
25
     electronic databases or other itemization of telephone numbers associated with Defendant
26

27   and the communication or transmittal of the prerecorded messages as alleged herein.
28   Date: March 10, 2020
                                               16
                                    CLASS ACTION COMPLAINT
     Case 2:20-cv-00503-JAT Document 1 Filed 03/10/20 Page 18 of 18


 1                                    Respectfully submitted,
 2                                    IJH LAW
 3                                    /s/ Ignacio J. Hiraldo
                                      Ignacio Hiraldo
 4                                    (Pro Hac Vice)
                                      Florida Bar No. 56031
 5                                    1200 Brickell Ave. Suite 1950
                                      Miami, FL 33131
 6                                    Email: IJHiraldo@IJHLaw.com
                                      Telephone: 786-496-4469
 7

 8                                    Counsel for Plaintiff and the Class
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                       17
                            CLASS ACTION COMPLAINT
